MEMORANDUM **
Ronald P. Foster, a California state prisoner, appeals pro se from the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that prison guard Meraz violated his Eighth Amendment rights by depriving him of meals. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.2004). We affirm.
The district court properly granted summary judgment on Foster’s Eighth Amendment claim because Foster failed to raise a genuine issue of material fact as to whether he received adequate nutrition. See Hudson v. McMillian, 503 U.S. 1, 9, 112 S.Ct. 995, 117 L.Ed.2d 156 (1992) (“[0]nly those deprivations denying the minimal civilized measure of life’s necessities are sufficiently grave to form the basis of an Eighth Amendment violation.”); Le-Maire v. Maass, 12 F.3d 1444, 1456 (9th Cir.1993) (“The Eighth Amendment requires only that prisoners receive food that is adequate to maintain health.”).
Foster’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.